DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-23, drawn to a catheter, classified in A61M25/0053.
II. Claim 24, drawn to a catheter, classified in A61M25/0053.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs, wherein invention I has a support layer and a plurality of space between portions of the structural support member and wherein invention II does not have a support layer and does not claim spaces between the coil member. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).  Here, different search queries would be employed for the support layer.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
During a telephone conversation with Jessica Kwak Rauckman on February 24, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 24 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 lines 9-10 recites “…the structural support member and inner liner are not adhered to the outer jacket with adhesive”. It is not known whether “adhesive” refers to “the adhesive” previously recited in the claim, or another type of adhesive.  For purposes of examination, this is interpreted to as “the adhesive”.  Claim 19 is similarly rejected.  Claims 2-18 and 20-23 are rejected because they depend from claims 1 and 19.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasnicki et al. (Krasnicki), US 4,676,229.
Regarding claim 1, Krasnicki discloses a catheter (endoscope 10, col. 2 line 27) comprising: an inner liner (tubular substrate 31, col. 3 lines 29-30) defining an inner lumen (inner lumen within the tubular substrate 31); an outer jacket (outer coating 35, col. 4 line 26); a structural support member (mono-filament 33, col. 3 line 40) positioned between at least a portion of the inner liner and the outer jacket and defining a plurality of spaces (spaces are between portions of the monofilament as depicted in Fig. 2) between portions of the structural support member; and a support layer (filler 34, col. 4 
Regarding claim 2, Krasnicki discloses the catheter of claim 1, wherein the structural support member comprises a coil (mono-filament helically wound, col. 3 line 40) defining a plurality of turns, the plurality of turns comprising a first turn and a second turn, a first surface of the first turn of the coil and a second surface of the second turn of the coil defining a space of the plurality of spaces, wherein the support layer is positioned in the space defined by the first surface and the second surface such that the support layer extends from the first surface to the second surface (see annotated Fig. 2 below).  

    PNG
    media_image1.png
    530
    974
    media_image1.png
    Greyscale

Regarding claim 4, Krasnicki discloses the catheter of claim 1, wherein the support layer extends between the inner liner and the outer jacket within the plurality of spaces (see annotated Fig. 2 above).  
Regarding claim 5, Krasnicki discloses the catheter of claim 1, wherein the adhesive is a thermoset adhesive (Krasnicki, epoxy cement, col. 3 line 51, and see NPL received 4/10/2020 regarding thermoset adhesives including epoxies).   
Regarding claim 7, Krasnicki discloses the catheter of claim 1, wherein only one structural support member (mono-filament 33, col. 3 line 40) is positioned between the outer jacket and the inner liner .  
Regarding claim 13, Krasnicki discloses the catheter of claim 1, wherein the support layer is not positioned between the structural support member and the outer jacket (see Fig. 2).  
Regarding claim 19, 
Regarding claim 20, The catheter of claim 19, wherein the adhesive is a thermoset adhesive (Krasnicki, epoxy cement, col. 3 line 51, and see NPL received 4/10/2020 regarding thermoset adhesives including epoxies).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pursley, US 2005/0131387 A1 in view of Krasnicki in view of Bose et al. (Bose), US 2009/0030400 A1.
Regarding claim 1, Pursley discloses a catheter (catheter, P0006 and shown in Fig. 4) comprising: an inner liner (substrate, P0006) defining an inner lumen (inner lumen within substrate); a structural support member (filament winding, P0006) defining 
Pursley does not teach the support layer comprising an adhesive, the support layer mechanically connecting the structural support member to the inner liner, wherein the support layer is positioned in the plurality of spaces, and wherein the structural support member and the inner liner are not adhered to the outer jacket with adhesive.  
However, Krasnicki teaches an endoscope having a support layer comprising an adhesive (adhesive 37, col. 3 line 50), the support layer mechanically connecting the structural support member (filament 33, col. 3 line 40) to the inner liner (col. 3, lines 49-53), and wherein the structural support member and the inner liner are not adhered to the outer jacket with adhesive (Fig. 2 showing that the adhesive is not adhered to the outer jacket).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the support layer of Pursley with the adhesive of Krasnicki wherein the support layer is positioned in the plurality of spaces for the purpose of providing sufficient strength to the hold the filament winding of Pursley to the inner liner as it is deformed into a tight radius, as taught by Krasnicki, col. 3 lines 49-53.
Pursley does not teach an outer jacket, wherein the structural support member is positioned between at least a portion of the inner liner and the outer jacket.
However, Bose teaches a catheter having an outer jacket (outer layer 28, P0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Pursley in view of Krasnicki with the outer jacket of Bose wherein the structural support member is positioned between at least a portion of the inner liner and the outer jacket for the purpose of varying the wall thickness and stiffness of the catheter such that the catheter is best suited for the regions of the vasculature through which portions of the catheter will pass during positioning and use of the catheter, as taught by Bose P0019.
Regarding claim 2, Pursley in view of Krasnicki in view of Bose teaches the catheter of claim 1, wherein the structural support member comprises a coil (Pursley, single filament winding, P0006) defining a plurality of turns (Pursley, Fig. 4), the plurality of turns comprising a first turn and a second turn (Pursley, first and second turn, see annotated Fig. 4 below), a first surface of the first turn of the coil and a second surface of the second turn (Pursley, first surface and second surface, see annotated Fig. 4 below) of the coil defining a space (Pursley, space, see annotated Fig. 4 below) of the plurality of spaces, wherein the support layer is positioned in the space defined by the first surface and the second surface such that the support layer extends from the first surface to the second surface (the support layer of Pursley in view of Krasnicki is comprised of the plastic coating of Pursley as well as the adhesive of Krasnicki that extends as claimed).  

    PNG
    media_image2.png
    351
    903
    media_image2.png
    Greyscale

Regarding claim 3, Pursley in view of Krasnicki in view of Bose teaches the catheter of claim 1, wherein the structural support member comprises a braid (Bose, braid, P0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reinforce the catheter of Pursley with a braid as taught by Bose for the purpose of providing enhanced kink resistance, pushability and torquability as taught by Bose, P0018.
Regarding claim 4, Pursley in view of Krasnicki in view of Bose teaches the catheter of claim 1, wherein the support layer extends between the inner liner and the outer jacket within the plurality of spaces (Pursley, Fig. 7, wherein the plastic coating shown in Fig. 7 is applied to the catheter of Fig. 4).  
Regarding claim 5, 
Regarding claim 7, Pursley in view of Krasnicki in view of Bose teaches the catheter of claim 1, wherein only one structural support member is positioned between the outer jacket and the inner liner (Pursley, single filament, P0006).  
Regarding claim 8, Pursley in view of Krasnicki in view of Bose teaches the catheter of claim 7, wherein the inner liner, the outer jacket, and the structural support member define an elongated body (Pursley, Fig. 4, as modified by Krasnicki and Bose), and wherein the structural support member is a single coil (Pursley, single filament) that progressively changes in pitch as it extends distally through the elongated body (Pursley, Fig. 4 and P0022), the single coil being devoid of any joints (Pursley, single filament).  
Regarding claim 9, Pursley in view of Krasnicki in view of Bose teaches the catheter of claim 7, wherein the inner liner, the outer jacket, and the structural support member define an elongated body (Pursley, Fig. 4, as modified by Krasnicki and Bose), and wherein the structural support member is a single coil (Pursley, single filament).
Pursley does not explicitly teach wherein the filament progressively changes in pitch as it extends distally through the elongated body, and wherein a first pitch of the single coil in a proximal portion of the elongated body is about 0.00225 inches (about 0.057 mm), a second pitch of the single coil in a medial portion of the elongated body is about 0.00250 inches (about 0.064 mm), a third pitch of the single coil in a distal portion of the elongated body is 0.0030 inches (about 0.076 mm), and a fourth pitch of the single coil in a distal portion of the elongated body is 0.0070 inches (about 0.18 mm).  
However, Pursley teaches the filament having a variable pitch P0022 and Fig. 4, and that in portions of the catheter 10 that require high circumferential rigidity or kink 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the filament of Pursley wherein the single filament progressively changes in pitch as it extends distally through the elongated body to provide more closely spaced turns of the filament, and wherein a first pitch of the single coil in a proximal portion of the elongated body is about 0.00225 inches (about 0.057 mm), a second pitch of the single coil in a medial portion of the elongated body is about 0.00250 inches (about 0.064 mm), a third pitch of the single coil in a distal portion of the elongated body is 0.0030 inches (about 0.076 mm), and a fourth pitch of the single coil in a distal portion of the elongated body is 0.0070 inches (about 0.18 mm) because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Pursley in view of Krasnicki in view of Bose teaches the catheter of claim 1, wherein the outer jacket comprises a plurality of outer jacket sections having different durometers (Bose, P0019, outer layer 28 formed of a number of polymer extrusions of varying durometer).  
Regarding claim 19, Pursley discloses a catheter comprising (claim limitations mapped as above for claims 1 and 2 unless otherwise noted below): an inner liner defining an inner lumen; a structural support member comprising a coil defining a plurality of turns, the plurality of turns comprising a first turn and a second turn; and a 
Pursley not teach the support layer comprising an adhesive, wherein the support layer mechanically connects the structural support member to the inner liner, and wherein the structural support member and the inner liner are not adhered to the outer jacket with adhesive.  
However, Krasnicki teaches an endoscope having a support layer comprising an adhesive (adhesive 37, col. 3 line 50), the support layer mechanically connecting the structural support member (filament 33, col. 3 line 40) to the inner liner (col. 3, lines 49-53), and wherein the structural support member and the inner liner are not adhered to the outer jacket with adhesive (Fig. 2 showing that the adhesive is not adhered to the outer jacket).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the support layer of Pursley with the adhesive of Krasnicki wherein the support layer is positioned in the plurality of spaces for the purpose of providing sufficient strength to the hold the filament winding of Pursley to the inner liner as it is deformed into a tight radius, as taught by Krasnicki, col. 3 lines 49-53.
Pursley does not teach an outer jacket; the structural support member positioned between at least a portion of the inner liner and the outer jacket.
However, Bose teaches a catheter having an outer jacket (outer layer 28, P0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Pursley in view of Krasnicki with the outer jacket of Bose wherein the structural support member is positioned between at least a portion of the inner liner and the outer jacket for the purpose of varying the wall thickness and stiffness of the catheter such that the catheter is best suited for the regions of the vasculature through which portions of the catheter will pass during positioning and use of the catheter, as taught by Bose P0019.
Regarding claim 20, Pursley in view of Krasnicki in view of Bose teaches the catheter of claim 19, wherein the adhesive is a thermoset adhesive (Krasnicki, epoxy cement, col. 3 line 51, and see NPL received 4/10/2020 regarding thermoset adhesives including epoxies). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pursley in view of Krasnicki in view of Bose in view of Berg et al. (Berg), US 5,954,651.
Regarding claim 6, Pursley in view of Krasnicki in view of Bose teaches the catheter of claim 5.
 Pursley in view of Krasnicki in view of Bose does not teach wherein the thermoset adhesive comprises a urethane adhesive.  
However, Berg teaches an adhesive for attaching a support member wire braid to an inner tubular member of a catheter wherein the thermoset adhesive comprises a urethane adhesive (polyurethanes, col. 7 line 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the adhesive of Krasnicki with the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pursley in view of Krasnicki in view of Bose in view of Ganske et al. (Ganske), US 2017/0252535 A1.
Regarding claim 11, Pursley in view of Krasnicki in view of Bose teaches the catheter of claim 1, wherein the outer jacket comprises a heat-shrinkable material (Bose, Pebax, P0022).
Bose does not explicitly teach the outer jacket being heat shrunk over the support layer and the structural support member.
However, Ganske teaches a catheter wherein the outer jacket (outer sleeve, P0035) being heat shrunk (heat shrinking, P0035) over the support layer and the structural support member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Pursley in view of Krasnicki in view of Bose with the teaching of Ganske for the purpose of attaching layers of the catheter to one another, as taught by Ganske P0035.
Claims 14-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pursley in view of Krasnicki in view of Bose in view of Berg in view of Wang et al. (Wang), US 2003/0114831 A1.
Regarding claim 14, Pursley in view of Krasnicki in view of Bose teaches the catheter of claim 1, wherein the inner liner, the outer jacket, and the structural support member define an elongated body (Pursley, Fig. 4, as modified by Krasnicki and Bose), 
Pursley in view of Krasnicki in view of Bose does not teach a second section more distal than the first section and including the distal end of the elongated body, the second section having a higher durometer than a distal portion of the first section, wherein the second section and the inner liner define a distal opening of the elongated body. 
However, Berg teaches a catheter and method for modifying a catheter to have a different tip while maintaining the lubricious inner liner to the distal opening, Fig. 8.  This allows for the tip to be modified, while maintaining the benefits of a lubricious liner to the distal opening for the purpose of passing instruments through the distal opening, see col. 2, lines 30-50.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter of Pursley in view of Krasnicki in view of Bose with an atraumatic tip as taught by Berg for the purpose of not extending the filament of Pursley into the distal end as this would significantly stiffen the tip area and counter its function of providing an atraumatic positioning of the distal end of the catheter, as taught by Berg col. 2 lines 40-45.
Pursley in view of Krasnicki in view of Bose in view of Berg does not teach the second section having a higher durometer than a distal portion of the first section.
However, Wang teaches a catheter (catheter assembly 10, P0017) having a distal tip (distal tip 20 including a tip extension, P0023) having a higher durometer than a distal portion of the first section (in an alternative embodiment, the last ½ to 1 mm of the tip at its distal end is made of a different material from the tip material to form a tip extension.  In particular, the last ½ to 1 mm is made from a material that is more durable relative to the softer tip material. In particular, the more durable material will resist deforming or tearing when in use, such as in tracking the patient’s tortuous anatomy.  For example, this last 1/2 to 1 mm may be manufactured from Marlex high-density polyethylene having approximately a 63D durometer.  This distal tip 20 material selection often improves the integrity of the tip region at its distal most end, P0023), configured to resist geometric deformation when the distal end of the elongated body is engaged with a guidewire (resist deforming or tearing when in use, P0023, and the catheter assembly of the present invention may be incorporated into other catheters, P0040, including catheters having a guidewire lumen which provides passage for a guidewire, P0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tip of Berg with the tip extension of Wang for the purpose of resisting deformation or tearing when in use, such as in tracking the patient's tortuous anatomy, as taught by Wang, P0023.  
Regarding claim 15, Pursley in view of Krasnicki in view of Bose in view of Berg in view of Wang teaches the catheter of claim 14, wherein the structural support member extends along the first section of the outer jacket and does not extend along 
Regarding claim 16, Pursley in view of Krasnicki in view of Bose in view of Berg in view of Wang teaches the catheter of claim 14, wherein a distal tip of the elongated body including the distal end of the elongated body consists essentially of the inner liner and the outer jacket (the outer jacket is defined to include the modified tip of Berg in view of Wang).  
Regarding claim 17, Pursley in view of Krasnicki in view of Bose in view of Berg in view of Wang teaches the catheter of claim 14.
Pursley does not discloses the catheter further comprising a radiopaque marker coupled to the elongated body, wherein the elongated body distal to the radiopaque marker consists essentially of the inner liner and the outer jacket.
However, Bose teaches a radiopaque marker (Bose, radiopaque markers 34, P0023) coupled to the elongated body, wherein the elongated body distal to the radiopaque marker consists essentially of the inner liner and the outer jacket (distal to the radiopaque marker are the inner liner and modified tip of Berg in view of Wang, herein defined to be part of the outer jacket).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter of Pursley in view of Krasnicki in view of Bose in view of Berg in view of Wang to include the radiopaque marker of Bose for the purpose of facilitating fluoroscopic visualization of the delivery catheter, as taught by Bose P0023.
Regarding claim 18, Pursley in view of Krasnicki in view of Bose in view of Berg in view of Wang teaches the catheter of claim 14, wherein the inner liner extends distally of a proximal end of the second section (the inner liner of the modified catheter extends to the distal opening).  
Regarding claim 21, Pursley in view of Krasnicki in view of Bose teaches the catheter of claim 19, wherein the inner liner, the outer jacket, the coil member, and the support layer define an elongated body (Pursley, Fig. 4, as modified by Krasnicki and Bose), and wherein the outer jacket comprises: a first section (Bose, sections 30a-30i, see Fig. 2A) decreasing in durometer along a length of the first section in a direction towards a distal end (Pursley, distal end of the catheter of Fig. 4 as modified with the adhesive of Krasnicki and the outer layer of Bose) of the elongated body (Bose, progressively decreasing durometers, P0020).
Pursley in view of Krasnicki in view of Bose does not teach a second section more distal than the first section and including the distal end of the elongated body, the second section having a higher durometer than a distal portion of the first section, wherein the second section and the inner liner define a distal opening of the elongated body.  
However, Berg teaches a catheter and method for modifying a catheter to have a different tip while maintaining the lubricious inner liner to the distal opening, Fig. 8.  This allows for the tip to be modified, while maintaining the benefits of a lubricious liner to the distal opening for the purpose of passing instruments through the distal opening, see col. 2, lines 30-50.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter of Pursley in view of Krasnicki in view of Bose with an atraumatic tip as taught by Berg for the purpose of not extending the filament of Pursley into the distal end as this would significantly stiffen the tip area and counter its function of providing an atraumatic positioning of the distal end of the catheter, as taught by Berg col. 2 lines 40-45.
Pursley in view of Krasnicki in view of Bose in view of Berg does not teach the second section having a higher durometer than a distal portion of the first section.
However, Wang teaches a catheter (catheter assembly 10, P0017) having a distal tip (distal tip 20 including a tip extension, P0023) having a higher durometer than a distal portion of the first section (in an alternative embodiment, the last ½ to 1 mm of the tip at its distal end is made of a different material from the tip material to form a tip extension.  In particular, the last ½ to 1 mm is made from a material that is more durable relative to the softer tip material. In particular, the more durable material will resist deforming or tearing when in use, such as in tracking the patient’s tortuous anatomy.  For example, this last 1/2 to 1 mm may be manufactured from Marlex high-density polyethylene having approximately a 63D durometer.  This distal tip 20 material selection often improves the integrity of the tip region at its distal most end, P0023), configured to resist geometric deformation when the distal end of the elongated body is engaged with a guidewire (resist deforming or tearing when in use, P0023, and the catheter assembly of the present invention may be incorporated into other catheters, P0040, including catheters having a guidewire lumen which provides passage for a guidewire, P0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tip of Berg with the tip extension of Wang for the purpose of resisting deformation or tearing when in use, such as in tracking the patient's tortuous anatomy, as taught by Wang, P0023.  
Regarding claim 22, Pursley in view of Krasnicki in view of Bose in view of Berg in view of Wang teaches the catheter of claim 21, wherein the structural support member extends along the first section of the outer jacket and does not extend along the second section (the filament of Pursley does not extend into the tip of Berg in view of Wang).  
Regarding claim 23, Pursley in view of Krasnicki in view of Bose in view of Berg in view of Wang teaches the catheter of claim 21.
 Pursley does not discloses the catheter further comprising a radiopaque marker coupled to the elongated body, wherein the elongated body distal to the radiopaque marker consists essentially of the inner liner and the outer jacket.
However, Bose teaches a radiopaque marker (Bose, radiopaque markers 34, P0023) coupled to the elongated body, wherein the elongated body distal to the radiopaque marker consists essentially of the inner liner and the outer jacket (distal to the radiopaque marker are the inner liner and modified tip of Berg in view of Wang, herein defined to be part of the outer jacket).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter of Pursley in view of Krasnicki in view of Bose in view of Berg in view of Wang to include the radiopaque marker of .
Claims 1, 5, 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pursley in view of Krasnicki.
Regarding claim 1, Pursley discloses a catheter (catheter, P0006 and shown in Fig. 4) comprising: an inner liner (substrate, P0006) defining an inner lumen (inner lumen within substrate); an outer jacket (plastic coating, applied as a molecular strand using electrostatic forces); a structural support member (filament winding, P0006) positioned between at least a portion of the inner liner and the outer jacket and defining a plurality of spaces between portions of the structural support member;
 Pursley does not teach a support layer comprising an adhesive, the support layer mechanically connecting the structural support member to the inner liner, wherein the support layer is positioned in the plurality of spaces, and wherein the structural support member and the inner liner are not adhered to the outer jacket with adhesive.  
However, Krasnicki teaches a support layer (adhesive 37, col. 3 line 50) comprising an adhesive (adhesive 37), the support layer mechanically connecting the structural support member to the inner liner, wherein the support layer is positioned in the plurality of spaces, and wherein the structural support member and the inner liner are not adhered to the outer jacket with adhesive (Fig. 2 showing that the adhesive is not adhered to the outer jacket).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter of Pursley with the adhesive of Krasnicki for the purpose of providing sufficient strength to the hold the filament 
Regarding claim 5, Pursley in view of Krasnicki teaches the catheter of claim 1, wherein the adhesive is a thermoset adhesive (Krasnicki, epoxy cement, col. 3 line 51, and see NPL received 4/10/2020 regarding thermoset adhesives including epoxies).  
Regarding claim 7, Pursley in view of Krasnicki teaches the catheter of claim 1, wherein only one structural support member is positioned between the outer jacket and the inner liner (Pursley, single filament, P0006).  
Regarding claim 8, Pursley in view of Krasnicki teaches the catheter of claim 7, wherein the inner liner, the outer jacket, and the structural support member define an elongated body (Pursley, Fig. 4, as modified by Krasnicki), and wherein the structural support member is a single coil (Pursley, single filament) that progressively changes in pitch as it extends distally through the elongated body (Pursley, Fig. 4 and P0022), the single coil being devoid of any joints (Pursley, single filament).  
Regarding claim 12, Pursley in view of Krasnicki teaches the catheter of claim 1, wherein no material is present between at least a portion of the structural support member and the outer jacket (Pursley, Fig. 7 depicting the plastic coating as would be applied to the catheter of Fig. 4).  
Regarding claim 13, Pursley in view of Krasnicki teaches the catheter of claim 1, wherein the support layer is not positioned between the structural support member and the outer jacket (Krasnicki, Fig. 2 depicting the application of adhesive 37).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,357,631 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the features of the application claims can be found in the patent claims.  The difference between claims 1 and 19 of the application and claim 1 of the patent lies in the fact that the patent claim includes more features and is therefore more specific.  Thus the invention of claim 1 of the patent is in effect a "species" of the "generic" invention of claims 1 and 19 of the application.  It has been held that the generic invention is anticipated by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1 and 19 of the application are anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.  Similar rationale applies to the remainder of the listed claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                             
/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783